Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered December 15, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal the judgment of conviction in exchange for a lesser sentence which was to run concurrently with the sentence imposed under another indictment (see, People v Holman, 89 NY2d 876; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Pedraza, 237 AD2d 385 [decided herewith]). Accordingly, we do not address the defendant’s contentions on appeal. Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.